By JUDGE COLLIER.
This Court, in Lane v. Kirkman, a though the point was not directly presented, held, that in contracts for the payment of specific articles, where no place of delivery is expressed, the residence of the debtor, by legal construction, is understood to be the place where payment should be made. And in Thaxton v. Edwards,b it is held, that if the defendant be prepared to deliver the articles expressed in the contract when due, he should plead it, and if proved, it would be an available defence to the plaintiff’s action; and that it is no defence to say that there had been no demand by the plaintiff. Without further examining the question presented, upon the authority of the cases referred to, the judgmant must be reversed, and the cause remanded.

 Minor’s Ala. E. 411.


 1 Stew. 524.